Title: From John Adams to George Washington Adams, 27 October 1821
From: Adams, John
To: Adams, George Washington



my dear Grandson—
Quincy October 27th 1821

Your kind letter of the 21st. has given me great satisfaction, indeed you have been very good I have received letters from all places you stoped at, as far as Trenton—The safe arrival of you all at Washington is very agreeable news—I hope you will not expose yourselves to the pestilence that walks in darkness through the whole region round about you—I hope the frosts have before this time abated its virulence—
We have received a series of pleasant letters from Mrs Clark—with an entertaining account of her visits, observations and progress—her excursion to Frederick, and return with her Sister—
Your situation is precisely that which my heart wished—The commencement of your studies in Law, will be quite as well under your Father, who is as able of giving you instruction as Mr Wert, or Mr Webster—Your commencement with Hallam must I presume be benificial though I have not had the good fortune to see the work—Dr Robertson and Mr Hume need not be neglected—I have a volume which you have seen which contains the assize of Jerusalem, and “les coustumes beaumanior” which Barrington in his observations on the Statutes refers to Littletons tenivres—But you have ample aids in Lord Hales history of the common law, and Rees’s more ample detail of Laws and Authors, and Blackston facilitates all—But I wish you to procure Blackstons Law tracts—which deserve your critical study—There have been three analysis of the law—one by Hale, one by Noy, and the last and best Blackston—but above all it is necessary for you to be Master of the titles of them all—And to acquire a quickness and dexterity in consulting and applying tables of Contents and Indexes—But I am envading the province of your Father who is much more capable than your / affectionate Grandfather

John Adamsmy eyes are very bad—we are all well—and reciprocate your love—